In two proceedings pursuant to section 298 of the Executive Law, one by respondent Commission for enforcement of its order dated September 29, 1967 and the other by appellants to annul the order, the appeal is from an order of the Supreme Court, Nassau County, entered January 10, 1968, which granted the commission’s application and denied appellants’ application, except that it set aside item (h) of the provision in the commission’s order which directed appellants to take certain itemized affirmative action. Order modified, on the law, by (1) inserting in the first ordering provision thereof (which states that the application for enforcement is granted), immediately before the phrase “ and it is further ”, the following: “ and except that it is denied as against Ramon T. Litton ”; (2) inserting in the second ordering provision thereof (which states that the application to annul the commission’s order is denied), immediately before the phrase “ and it is further ”, the following: “ and except that it is granted as to Ramon T. Litton”; and (3) striking from the fourth and fifth ordering provisions thereof (which set forth cease and desist and affirmative action directives) the name of Ramon T. Litton and all references to him. As so modified, order affirmed, without costs. The facts do not support the findings of knowledge on the part of appellant Ramon T-. Litton, the president of the corporate appellant. Hopkins, Acting P. J., Munder, Kleinfeld, Brennan and Benjamin, JJ., concur.